Citation Nr: 1116544	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-18 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for congestive heart failure and chest pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for cirrhosis of the liver, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for an undiagnosed illness, claimed as involving irritable bowel syndrome, fatigue, joint pain, headaches, and respiratory problems, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:     Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1981 to January 1985, and from September 1987 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon reviewing the case, it is determined that a remand is necessary to grant the Veteran's request to present testimony at a Board hearing.

In particular, the Veteran, in his May 2009 substantive appeal (VA Form 9), requested the opportunity to testify at a hearing before a Veterans Law Judge.  Accordingly, the RO originally scheduled a hearing in March 2010 at the RO, but the Veteran failed to appear.  On motion to reschedule pursuant to 38 C.F.R. § 20.704, however, it was found that he had presented good cause for his failure to appear.  Therefore, he was rescheduled for a hearing, which was to be held in September 2010.  He again failed to appear, but upon another motion pursuant to 38 C.F.R. § 20.704, it was found that he again had presented good cause for his failure to appear.  

Subsequently, in February 2011, the Veteran notified VA that he had moved from New York to San Antonio, Texas.  He requested that he be scheduled for a videoconference or a personal hearing there, whichever may be scheduled earliest.  

Accordingly, the case is REMANDED for the following action:

After transferring jurisdiction of the claims file to the appropriate RO, the Veteran should be scheduled for a Board personal or videoconference hearing, whichever is earliest available, before a Veterans Law Judge.  He and his representative, if any, should be notified of the date, time and location of the hearing.  The AMC/RO should place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


